DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-9, drawn to a system for obtaining location data for a portable device relative to an object, the system comprising: an object device disposed in a fixed position relative to the object, the object device having an antenna configured to communicate wirelessly via UWB with the portable device via a communication link; a control system configured to obtain one or more samples pertaining to communications between the portable device and the object device, the control system configured to obtain a first set of the one or more samples with respect to the portable device being at a first position, the control system configured to obtain a second set of the one or more samples with respect to the portable device being at a second position; a movable body operably coupled to the portable device, the movable body being configured to position the portable device in accordance with a position directive communicated from the control system; and the control system configured to direct movement of the movable body to change a position of the portable device from the first position to the second position, classified in H04W4/29
II. Claim 10-20, drawn to a system and method for evaluating performance of first and second sensors disposed on an object at respective first and second candidate locations, the performance pertaining to effectiveness for determining a location of a portable device relative to the object, wherein the system comprising: a movable body operably coupled to the portable device, the movable body being configured to position the portable device in accordance with a position directive; a control system configured to obtain first samples pertaining to communications between the portable device and the first sensor at a first position, the control system configured to obtain second samples pertaining to communications between the portable device and the second sensor at the first position; the control system configured to obtain third samples pertaining to communications between the portable device and the first sensor at a second position, the control system configured to obtain fourth samples pertaining to communications between the portable device and the second sensor at the second position; wherein the control system is configured to communicate the position directive to the movable body to change a position of the portable device from the first position to the second position; and the control system configured to rank a performance of the first and second sensors at the respective first and second candidate locations, classified in H04W4/38.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related product and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in I and II are having different design and mode of operation since invention I only collects two set of data sample and invention II collects 4 set of sample data in two different location; and the invention I and II have different design. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG HONG/Primary Examiner, Art Unit 2643